Citation Nr: 0507897	
Decision Date: 03/17/05    Archive Date: 03/30/05	

DOCKET NO.  03-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May 1988 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Slight narrowing of the C5-C6 cervical interspace with 
spurring was first shown in October 2002, over 10 years after 
the veteran was separated from service, and this finding is 
not related by any competent clinical evidence to any 
incident, injury or disease of active military service, or to 
service-connected lumbosacral strain with degenerative disc 
disease.



CONCLUSION OF LAW

A cervical spine disorder was not incurred or aggravated 
during active military service, and is not attributable to 
other service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

A review of the claims folder reveals that the veteran was 
formally provided with VCAA notice in November 2002, prior to 
the issuance of the initial adverse rating decision in March 
2003.  That notification informed the veteran of the evidence 
necessary to substantiate his claim, informed him of the 
evidence that it was necessary that he submit, explained VA's 
duty to assist him in collecting any evidence he might 
reasonably identify, informed him that VA would be collecting 
records of his treatment with VA facilities, and provided him 
with a point of contact with any questions he might have.  
The service medical records, VA treatment records, and 
records of private treatment were collected for 
consideration.  The veteran was provided a hearing at the RO 
in November 2003.  He was provided a VA examination which was 
adequate for rating purposes and which specifically included 
opinions consistent with the duty to assist at 38 U.S.C.A. 
§ 5103A(d)(2).  The veteran was provided statements of the 
case which included recitation of the regulatory 
implementation of VCAA, the regulations governing awards of 
service connection, and explained the reasons and bases that 
his claim had been denied.  There is no evidence on file nor 
does the veteran argue that there remains any additional 
evidence, which is uncollected for review.  

In its February 2005 statement of argument, the 
representative requested that the case be referred for the 
purpose of obtaining a medical opinion.  Such medical opinion 
was already sought and provided in a VA examination conducted 
in February 2003.  The Board can find no basis for referring 
this case for another such opinion.  

The Board finds that the veteran has been notified of the 
evidence he must submit and the evidence VA would be 
responsible to collect on his behalf, he has been requested 
to submit any evidence he might have in his possession, and 
the duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App.183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Disability which proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Additionally, when a 
nonservice-connected disability is aggravated (permanently 
increased in severity beyond ordinary progress) as a result 
of a service-connected disability or injury, the nonservice-
connected disability will be service connected and VA 
compensation paid for such aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 446 (1995).  

Analysis:  In written statements and oral testimony provided 
at a personal hearing at the RO in November 2003, the veteran 
argued that a cervical spine disorder was incurred in service 
as a result of strenuous military training, including 
multiple parachute jumps, and that such disorder resulted 
secondary to his service-connected lumbosacral strain with 
degenerative disc disease.  He testified that he was unaware 
of any specific injury or trauma to his neck at any time 
during service or after service.  He testified that the first 
diagnosis of a cervical spine disorder was in October 2002.  
The veteran also reported that although notations of 
complaints about his neck may not have been made during 
service, he felt early symptoms of his neck catching or 
grating on movement during service, and that he may have 
mentioned this to health care providers at the time.

The service medical records are entirely silent for any 
complaint, finding, treatment or diagnosis of a cervical 
spine abnormality or injury at any time during service.  The 
physical examination for separation from service noted that 
the spine and other musculoskeletal system was normal.  The 
veteran's DD Form 214 does indicate that he received the 
requisite training for the award of the Parachutist Badge.  

In the veteran's initial claim for VA benefits filed in the 
month following service separation in June 1992, the veteran 
claimed multiple disabilities, but made no complaint 
regarding his cervical spine or neck.  The veteran made no 
complaint regarding his cervical spine at the time he was 
provided VA general medical and orthopedic examinations in 
July 1992.  The veteran subsequently received outpatient 
evaluation for his low back with VA over the following years 
and these records contain no complaint regarding the cervical 
spine.  A VA MRI of the lumbar spine in July 1998 revealed 
mild disc bulging at L1-L2, L2-L3, and L4-L5 without 
compromise of neural foramina or the spinal canal.  At the 
time of more recent September 1998 and May 2000 VA orthopedic 
examinations, the veteran made no complaint regarding his 
cervical spine, nor were there any findings upon examination.  

The veteran also submitted certain records and statements 
from private chiropractors with whom he received treatment 
commencing in approximately 1999 and these records contain no 
complaints or findings regarding the veteran's cervical 
spine.  

The veteran filed his initial claim for service connection 
for cervical spine disability in October 2002, over 10 years 
after he was separated from military service.  He 
subsequently submitted private X-ray evidence indicating 
"slight narrowing of the C5-C6 cervical interspace with 
spurring at this level."  The other cervical spine processes 
were intact and the odontoid appeared normal.  Also submitted 
was a private X-ray study of the lumbosacral spine from March 
2001, which was interpreted as entirely normal.  There was no 
evidence of lumbosacral spondylolysis or spondylolisthesis.  
That X-ray study also indicated that the lumbosacral 
intervertebral disc spaces were normal, the canal dimensions 
were normal and the facet articulations were normal.  

In February 2003, the veteran was provided a VA orthopedic 
examination which included a specific request for an opinion 
regarding secondary service connection.  The claims folder 
was provided to the physician for review in conjunction with 
the examination.  Since leaving service, he had been in law 
enforcement but he had been recently moved to an 
administrative position and did not need to carry heavy 
equipment as much as before.  The veteran reported having a 
grinding feeling on range of motion of the neck toward the 
end of military service.  He had not had a notable pain 
problem in his neck, but did note occasional pain on 
hyperextension.  Examination revealed normal posture of the 
head and neck.  Deep tendon reflexes were symmetrical and 
active, and there was no weakness in the upper extremities.  
The veteran did not report any numbness, tingling or 
complaints with respect to his upper extremities.  The 
veteran brought with him the actual X-ray study of the 
cervical spine from October 2002, and the VA physician agreed 
with the interpretation previously made of C5-C6 narrowing 
with some hypertrophic changes.  The diagnosis was early 
degenerative changes of the cervical C5-C6 disc.  In 
addressing the question of whether the veteran's cervical 
spine disability was causally related to his service-
connected lumbosacral strain with degenerative disc disease, 
this physician reported that it was fairly common for a 
person to develop a low back problem with degenerative disc 
disease earlier than he developed neck problems.  He reported 
that this was possibly because the neck was not normally 
stressed as much as the low back.  This was a very common 
sequence of events.  He opined that the veteran's lumbar 
disability did not cause his cervical degenerative disc.  He 
also opined that the veteran's narrowing of C5-6 was unlikely 
related to any incident of service including multiple 
parachute jumps.  He pointed out that the veteran had aged 
another 10 or 11 years since leaving military service, and 
that part of his work in his post-service years was also 
active work.  He did not believe that neck disability was 
secondary to low back disability.

In August 2003, the veteran's private chiropractor submitted 
a report which included his opinion that "the reported 
stress to [the veteran's] low back and pelvis is a major 
contributor to the misalignment he is now experiencing in his 
upper thoracic and cervical spine."  It was his 
recommendation that the veteran continue a regularly 
scheduled maintenance program to prevent further instability 
and pain/discomfort.

In November 2003, the veteran submitted a statement from a 
private physician assigned to a department of radiology who 
had reviewed the veteran's October 2002 cervical spine X-ray 
in which he stated that he agreed with the previous 
interpretation of cervical spine findings including 
straightening of the normal cervical curvature with mild 
degenerative changes at C5-C6.

A preponderance of the evidence on file is against an award 
of service connection for cervical spine disability including 
slight narrowing of the C5-C6 cervical interspace with early 
degenerative changes.  Aside from the veteran's claim of 
having chronic subjective symptoms of the neck toward the end 
of military service until present, there is a complete 
absence of any evidence of cervical spine disability at any 
time during or for years after he was separated from military 
service.  The service medical records contain no complaint, 
finding, treatment or diagnosis of cervical spine disability 
or abnormality.  Although the veteran now states that he had 
chronic neck symptoms from service forward, this statement is 
somewhat rebutted by the fact that he made no such complaint 
of these symptoms during service, or in his initial claim for 
VA compensation in the month following service in June 1992, 
or at any time during multiple VA examinations conducted 
subsequently in July 1992, September 1998, or May 2000, or 
during initial treatment by his private chiropractor 
commencing in 1999.  

The first competent clinical finding of cervical spine 
pathology is included in an October 2002 X-ray study, the 
same month that the veteran presented a claim for cervical 
spine disability.  That was more than 10 years after the 
veteran was separated from service.  The veteran himself 
testified that he had not sustained any specific identifiable 
injury or trauma of the neck at any time during or subsequent 
to service.  The VA physician who conducted an examination of 
the veteran and his clinical history in February 2003 offered 
an opinion that current cervical spine findings were likely 
not attributable to any incident or injury during service, 
but were more likely attributable to continued strenuous 
activities in the decade following service.  

Although the first findings of a slight narrowing of the C5-
C6 cervical interspace with early degenerative changes in 
October 2002 might reasonably be presumed to have existed for 
months or even several years prior to the date of that X-ray 
study, there is a complete absence of evidence of cervical 
spine pathology at any time during service, or arthritis of 
the cervical spine to a compensable degree within one year 
after the veteran was separated from service.  An award of 
service connection for cervical spine disability on a direct 
basis is certainly not warranted.  

The Board also finds that a preponderance of the evidence is 
against an award of service connection for cervical spine 
disability on a secondary basis.  The veteran's lumbar spine 
itself is shown to have had a normal X-ray study in July 1992 
but an MRI study in July 1998 revealed mild disc bulging at 
three intervertebral disc spaces, but without compromise of 
neural foramina or spinal cord.  Although MRI studies are 
known to be more accurate and detailed than ordinary X-ray 
studies, it is nonetheless noteworthy that private X-ray 
studies of the lumbar spine in March 2001 were still 
interpreted as entirely normal.  

Although the veteran's private chiropractor wrote that in his 
opinion, stress to the veteran's low back and pelvis was a 
major contributor to the misalignment he was experiencing in 
his upper thoracic and cervical spine, he provided no 
explanation of any kind for this opinion.  Additionally, 
there is at present a complete absence of any evidence of 
thoracic spine disability, including all evidence on file 
from this private chiropractor.  On the other hand, the VA 
physician who examined the veteran and his entire clinical 
history in February 2003 opined that the veteran's low back 
disability did not cause cervical arthritis or a disc bulge.  
He explained this opinion by reporting that it was quite 
ordinary and common that low back disability often preceded 
any follow-on cervical spine disability by a period of years, 
likely as a result of the fact that the lumbar spine is 
subject to significantly more stress on a daily basis than 
the cervical spine.  This statement strongly implies, as is 
otherwise supported by the evidence on file, that the 
veteran's cervical spine disability is a result of natural 
changes which have resulted upon ordinary use over the 
veteran's lifetime.  The evidence on file does not show that 
the veteran's service-connected lumbar spine disability has 
resulted in any ankylosis or bony fixation at an unfavorable 
angle or that it is otherwise directly caused the veteran to 
maintain his cervical spine in an abnormal position 
sufficient for there to be a causal connection between the 
two.  

The balance of the evidence on file shows that the veteran's 
cervical spine disorder has in fact resulted through a 
natural process of aging and use which became manifest years 
after the veteran was separated from service, and which is in 
no way causally related to the veteran's low back strain with 
mild disc bulging.  There is also an absence of evidence 
demonstrating that the veteran's low back disorder has in any 
way permanently increased in severity or aggravated the 
veteran's cervical spine mild single disc narrowing with 
early degenerative changes.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


